Citation Nr: 1129920	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-09-468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to a rating in excess of 10 percent for neurocardiogenic syncope.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 2000 to April 15, 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that awarded her service connection for neurocardiogenic syncope, rated 10 percent, effective April 16, 2006 (the day following her discharge from active duty).  In May 2011, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the Veteran's claims file.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

The Veteran's heart disability is currently rated as 10 percent under 38 C.F.R. § 4.124(a) Diagnostic Code (Code) 8199 (neurological disability affecting the cardiovascular system, for which there is no specific diagnostic code), by analogy to 38 C.F.R. § 4.104, Code 7007 (for hypertensive heart disease).  Disabilities for which there is no specific diagnostic code are rated by analogy to the criteria in a code that is closely related (by anatomical location and functional impairment).  Under Code 7007, the next higher (30 percent rating) is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

On May 2006 VA C&P examination, the examiner noted that without further diagnostic testing the disability could not be adequately assessed; the examiner opined that the Veteran's workload was greater than 5-7 METs (but did not specify how much greater, or explain the basis for the estimate).  The examiner indicated that further opinion could not be offered without further diagnostic studies.  Accordingly, the examination report is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  (VA must provide an examination that is adequate for rating purposes.)  Furthermore, at the May 2011 videoconference hearing, the Veteran alleged that her disability had worsened since her last (May 2006) VA examination (and that private treatment records did not accurately portray the severity of this disability).  In light of the foregoing, an adequate contemporaneous examination to assess the current severity of the neurocardiogenic syncope is necessary.

The Veteran testified at the hearing that she is not currently receiving treatment for this disability.  Consequently, development for treatment records is not indicated. Should that situation have changed in the interim, any pertinent treatment records must be secured.

Accordingly, the case is REMANDED for the following:

1. The RO should schedule for the Veteran to be examined by a cardiologist (given the expertise required for the opinions sought) to determine nature and severity of the symptoms associated with her service-connected neurocardiogenic syncope.  The examiner should be provided copies of the criteria in 4.124a and 4.104 for review in conjunction with the examination, along with the Veteran's claims file.  The examiner should describe in detail the nature and severity of all current symptoms of the neurocardiogenic syncope, and all associated functional impairment.  Any current treatment should be noted.  All diagnostic studies deemed necessary for an accurate assessment of the disability (and not medically contraindicated) should be completed (specifically including workload in METs, unless contraindicated -if so, there should be explanation).  If METs testing cannot be completed, the examiner should estimate the Veteran's workload capacity, in METs, explaining the basis for the estimate.  Based on review of the record and of the rating criteria copies provided, and examination and interview of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Identify the symptoms and associated impairment related to the Veteran's neurocardiogenic syncope.  This should include a finding regarding the Veteran's workload capacity as it relates to this disability, in METS, by measurement or estimate (and if estimated, explain why measurement is not possible, and the basis for the estimate).

(b) Please review the rating criteria provided, and opine whether Code 7007 represents the most appropriate criteria for rating, by analogy, the disability picture presented by the Veteran's neurocardiogenic syncope.  If not, please opine which code would be more appropriate for rating the disability (based on anatomical location, nature of symptoms), and nature of associated functional impairment.
 
The examiner must explain the rationale for all opinions.

2. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

